Order
Per Curiam
KCP Hospitality, Inc. (“KCP") appeals the circuit court’s entry of summary judgment against it on its petition for declaratory judgment and breach of contract against American Hintech, Inc., American Commercial Stone Projects, Inc., Mountain Top and Coast Properties, LLC, and Shao Wang (collectively, “Respondents”). KCP contends the court erred in entering summary judgment because Respondents failed to properly plead their motion for summary judgment. Upon review of the briefs and the record, we find no error and affirm the judgment. Because a published opinion would have no precedential value, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 84.16(b).